 



Exhibit 10.6
WORKING CAPITAL LOAN AGREEMENT
This Working Capital Loan Agreement (this “Agreement”) is made as of
December 11, 2007 (the “Effective Date”), between The Williams Companies, Inc.,
a Delaware corporation, with principal offices at One Williams Center, Tulsa,
Oklahoma 74172 (“Lender”) and Wamsutter LLC, a Delaware limited partnership with
principal offices at One Williams Center, Tulsa, Oklahoma 74172 (“Borrower”).
1. Loan. Lender shall make revolving loans to Borrower during the term of this
Agreement in an aggregate amount outstanding of up to, but not exceeding,
$20,000,000.00 at any time (the “Loan”).
2. Term. Borrower may borrow sums (each, a “Borrowing”) from Lender up to the
total amount of the Loan at any time from the Effective Date through the 365th
day following the Effective Date (the “Maturity Date”). Borrower may extend the
term of the Loan for another 365-day term upon notice to Lender given at least
five business days prior to the Maturity Date. If the term is so extended,
“Maturity Date” shall mean the last day of the term as extended. Borrower
promises to pay to Lender interest when due hereunder and all outstanding
principal, interest and other payments owing under this Agreement in full on the
Maturity Date.
3. Early Termination. Notwithstanding anything contained in this Agreement to
the contrary, in the event of a Change of Control (hereinafter defined) of the
General Partner (hereinafter defined), the Maturity Date shall be deemed to have
immediately occurred as of the date of such Change of Control. As used herein,
the following terms shall have the following meanings: “General Partner” means
Williams Partners GP LLC, a Delaware limited liability company (including any
permitted successors and assigns under its Agreement of Limited Partnership of
Williams Partners L.P., as amended from time to time). “Change of Control” means
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Borrower or the General Partner’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by Lender; (ii) the dissolution or
liquidation of the Borrower or the General Partner; (iii) the consolidation or
merger of the Borrower or the General Partner with or into another Person
pursuant to a transaction in which the outstanding membership interests of the
General Partner are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) outstanding membership
interests of the Borrower or the General Partner, as the case may be, are
changed into or exchanged for Voting Securities of the surviving Person or its
parent and (b) Lender continues to own, directly or indirectly, not less than a
majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) other than Lender and its
affiliates, a “person” or “group” (within the meaning of Sections 13(d) or
14(d)(2) of the Exchange Act) being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding membership interests of the General Partner and
Borrower, except in a merger or consolidation that would not constitute a Change
of Control under clause (iii) above. “Exchange Act” means the Securities
Exchange Act of 1934, as amended. “Person” means a corporation, partnership,
joint venture, trust, limited liability company, unincorporated organization or
any other entity. “Voting Securities” means securities of any class of Person
entitling the holders thereof to vote

Page 1



--------------------------------------------------------------------------------



 



in the election of members of the board of directors or other similar governing
body of the Person, or in the case of a limited partnership, a majority of the
general partner interests in such limited partnership.
4. Procedure for Borrowing. Borrower may initiate Borrowings in amounts of not
less than $50,000.00, and in additional multiples of not less than $5,000.00, by
giving written notice to Lender. Each Borrowing shall be requested on a business
day with a same day notice by 10:00 a.m. (Tulsa, Oklahoma time) the day of the
proposed Borrowing. Any notice received after 10:00 a.m. (Tulsa, Oklahoma time)
shall be deemed to be received the next business day.
5. Revolving Nature and Availability. Subject to the terms and conditions
hereof, Borrower may increase or decrease Borrowings made under this Agreement
by making drawdowns, repayments and further drawdowns.
6. Conditions of Loan and Borrowing. The obligation of Lender to make the Loan
and any Borrowing is subject to the following conditions:
     (a) No event shall have occurred that would constitute a Default (as
defined below) or that with the giving of notice or lapse of time, or both,
would become a Default and was not waived by Lender; and
     (b) The proceeds of the proposed Borrowing shall be used by Borrower for
working capital purposes, as reasonably determined by Borrower, including the
payment of distributions to the limited partners of Borrower.
7. Interest. Borrower promises to pay interest on the unpaid principal amount of
the Loan on the last day of each quarter or each time a Borrowing is repaid. The
interest rate on all Borrowings will be the one-month LIBOR rate determined the
date of the Borrowing. The Borrowings may be repaid prior to the end of the
one-month LIBOR rate period. If a Borrowing is not repaid within one month, the
interest rate for such Borrowing will be adjusted to the one-month LIBOR rate 30
days after the most recent Borrowing. All payments of principal and interest
shall be payable in lawful currency of the United State of America at the office
of Lender as provided above or such other address as the holder hereof shall
have designated to Borrower, in immediately available funds. For purposes
hereof, the “one-month LIBOR rate” as of any date, shall mean the rate per month
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow
Jones Markets Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. dollars at approximately 11:00 a.m. (London time).
8. Prepayment. Borrower may prepay all or part of any amounts outstanding under
the Loan at any time without payment of penalty. Any partial prepayment,
however, shall be applied against unpaid installments outstanding hereunder in
the inverse order of maturity beginning with the shortest maturity and shall not
be made in amounts of less than $5,000.00.
9. Default. Borrower shall be in default (“Default”) if any of the following
events occur and continue:
     (a) Borrower becomes insolvent or admits in writing its inability to pay
its debts as they mature; applies for, consents to, or acquiesces in the
appointment of a trustee or receiver for

Page 2



--------------------------------------------------------------------------------



 



any of Borrower’s property; in the absence of an application, consent, or
acquiescence a trustee or receiver is appointed for it or a substantial part of
its property and is not discharged within 120 days; Borrower otherwise commits
an act of bankruptcy; or any bankruptcy, reorganization, debt arrangement, or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is instituted by or against it and if instituted is
consented to or acquiesced in by it or remains for 120 days undismissed;
     (b) Borrower defaults in the performance of the terms and conditions of
this Agreement and such default continues for 30 days after written notice
thereof from Lender; or
     (c) Any government, board, agency, department, or commission takes
possession or control of a substantial part of Borrower’s property and such
possession or control continues for 30 days.
10. Acceleration at Option of Lender; Cost of Enforcement. If any of the events
listed in paragraph 9(a), (b), or (c) occur and continue, Lender may declare the
amounts outstanding under this Agreement immediately due and payable, at which
time all unpaid installments shall immediately become due and payable. Lender
shall promptly advise Borrower in writing of any acceleration under this
paragraph, but the failure to do so shall not impair the effect of a subsequent
declaration. Borrower agrees to pay reasonable attorneys’ fees and all other
reasonable costs and expenses incurred, after a Default, in the enforcement of
this Agreement, the enforcement of any security interest with respect to this
Agreement, and the collection of amounts due hereunder, whether such enforcement
or collection is by court action or otherwise.
11. Binding Effect. This Agreement shall be binding on the respective successors
and assigns of Lender and Borrower and shall inure to the benefit of Lender’s
successors and assigns.
12. Loan Expenses. Except as expressly set forth herein, Borrower shall not be
required to pay any fees or other expenses of Lender in connection with this
Agreement or the Borrowings made hereunder.
13. Commitment Fee. Borrower shall pay to Lender a commitment fee on the daily
average unused amount of the Loan for the period from and including the
Effective Date up to, but excluding, the Maturity Date at a rate of 0.175% per
annum. Accrued commitment fees shall be payable quarterly in arrears on the last
day of each fiscal quarter of Borrower and on the Maturity Date. All commitment
fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
14. Non-Waiver. No delay or failure by Lender to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly provided herein.
15. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.
16. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

Page 3



--------------------------------------------------------------------------------



 



17. Counterparts and Facsimile or Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one agreement. A
facsimile or electronic signature to this Agreement shall be deemed an original
and binding upon the party against whom enforcement is sought.
18. Time of Essence. Time is expressly declared to be the essence of this
Agreement.
19. Entire Agreement; Modification. This Agreement and any other loan documents
executed in connection herewith constitute the entire Agreement between Lender
and Borrower and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no oral agreements
between the parties. This Agreement may not be modified except in a writing
signed by both parties.
20. Notices. All notices under this Agreement shall be in writing and delivered
to the respective parties at their principal offices stated at the beginning
hereof.
21. No Third Party Beneficiaries. The agreement of Lender to make the Loan to
Borrower for the account of Borrower on the terms and conditions set forth in
this Agreement, is solely for the benefit of Borrower and no other person has
any rights hereunder against Lender or with respect to the extension of credit
contemplated hereby.
22. UCC Waivers. Borrower waives demand for payment, presentment for payment,
notice of nonpayment or dishonor, protest and notice of protest, and agrees to
any extension of time of payment and partial payments before, at, or after
maturity of the Loan. No renewal or extension of this Agreement, no release or
surrender of any security for this Agreement, no release of any person liable
hereon, no delay in the enforcement hereof, and no delay or omission in
exercising any right or power hereunder, shall affect the liability of Borrower.
Each legal holder hereof shall have and may exercise all the rights and powers
given to Lender herein.
23. Special Exculpation. No claim may be made by Borrower or any other person
against Lender, or its directors, officers, employees, attorneys or agents of
any of them for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or relating to this Agreement or any other financing document or
the transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
24. Waiver of Jury Trial. Each of Borrower and Lender hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
25. Indemnification. Borrower agrees to pay on demand all reasonable costs and
expenses incurred by Lender in connection with enforcement of this Agreement.
Borrower agrees to the fullest extent permitted by law, to indemnify and hold
harmless Lender and each of its directors, officers, employees and agents (each
an “Indemnified Party”) from and against any and all claims, damages,
liabilities and expenses (including without limitation fees and disbursements of
counsel) arising out of or in connection with any investigation, litigation or
proceeding (whether

Page 4



--------------------------------------------------------------------------------



 



or not any Indemnified Party is a party) arising out of, related to or in
connection with this Agreement, the Borrowing made hereunder or any transaction
in which any proceeds of all or any part of the Loan are applied.
26. Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
27. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.
28. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any amounts outstanding
hereunder, together with all fees, charges and other amounts which are treated
as interest on such amounts under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with applicable law, the rate of interest payable in respect of such amounts
outstanding hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such amounts outstanding but
were not payable as a result of the operation of this Section 27 shall be
cumulated and the interest and Charges payable to Lender in respect of other
amounts outstanding hereunder or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by Lender. “Federal Funds Effective Rate” as used herein means,
for any day, the weighted average (rounded upwards, if necessary, to the next
1/100 of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers, as published on
the next succeeding business day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a business day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by Lender from three Federal funds
brokers of recognized standing selected by it.
     The parties have caused this Agreement to be executed by their proper
officers as of the Effective Date.

                      THE WILLIAMS COMPANIES, INC.
 
               
 
  By:   /s/ Donald R. Chappel                       Name:   Donald R. Chappel  
 
 
                  Title:   Chief Financial Officer    
 
             
 
                    WAMSUTTER LLC
 
               
 
  By:   /s/ Rodney J. Sailor                       Name:   Rodney J. Sailor    
 
                  Title:   Assistant Treasurer    
 
             

Page 5